Exhibit 10.7

 

FOURTH AMENDMENT TO LEASE

THIS FOURTH AMENDMENT TO LEASE (this “Amendment”) is made and entered into as of
December 30, 2014, by and between GI TC 850 WINTER STREET, LLC, a Delaware
limited liability company  (“Landlord”), and ALKERMES, INC., a Pennsylvania
corporation  (“Tenant”).

RECITALS

A.



Landlord (as successor in interest to PDM Unit 850, LLC, a Delaware limited
liability company) and Tenant are parties to that certain Lease dated April 22,
2009 (the “Original Lease”), which Original Lease has been previously amended by
that certain First Amendment to Lease dated June 15, 2009,  that certain Second
Amendment to Lease (the “Second Amendment”) dated November 12, 2013 and that
certain Third Amendment to Lease (the “Third Amendment”) dated May 15, 2014
(collectively, the “Lease”).  Pursuant to the Lease, Landlord has leased to
Tenant space currently containing approximately 146,629 rentable square feet (as
more particularly described in the Lease, the “Original Premises”) in the
building located at 850 and 852 Winter Street, Waltham, Massachusetts (the
“Building”).

B.



Tenant has requested that additional space containing approximately
13,365 rentable square feet (the “Fourth Expansion Premises”) and approximately
353 square feet of storage space (the “Storage Space” and, together with the
Fourth Expansion Premises, the “Fourth Expansion Space”), as shown on Exhibit A
hereto, be added to the Original Premises and that the Lease be appropriately
amended and Landlord is willing to do the same on the following terms and
conditions.

C.



The Lease by its terms shall expire on February 28, 2021 (the “Expiration
Date”), and the parties desire to extend the term of the Lease solely as to the
Fourth Expansion Space, all on the following terms and conditions.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant agree as follows:

1.



Expansion.

1.1



Addition of Fourth Expansion Premises.  Effective as of January 1, 2015 (the
“Fourth Expansion Effective Date”), the Original Premises is increased from
approximately 146,629 rentable square feet in the Building to approximately
159,994 rentable square feet in the Building by the addition of the Fourth
Expansion Premises, and from and after the Fourth Expansion Effective Date, the
Original Premises and the Fourth Expansion Premises, collectively, shall be
deemed the “Premises”, as defined in the Lease, and as used herein.  The term
for the Fourth Expansion Premises shall commence on the Fourth Expansion
Effective Date and end on the Fourth Expansion Space Expiration Date (as defined
in Section 2.1 below) unless sooner terminated in accordance with the terms of
the Lease, as amended hereby.  The Fourth Expansion Premises is subject to all
the terms and conditions of the Lease except as expressly modified herein and
except that Tenant shall not be entitled to receive any allowances, abatements
or other financial concessions granted with respect to the Original Premises
unless such concessions are expressly provided for herein with respect to the
Fourth Expansion Space.

1.2



Addition of Storage Space.

1.2.1



Landlord leases to Tenant and Tenant accepts the Storage Space for the term (the
“Storage Term”) commencing on the Fourth Expansion Effective Date and ending



--------------------------------------------------------------------------------

 

on the Fourth Expansion Space Expiration Date, unless the Lease or Tenant’s
right to possession of the Premises thereunder terminates sooner, in which case
the Storage Term shall end on such earlier termination date. 

1.2.2



The Storage Space shall be used by Tenant for the storage of equipment,
inventory or other non-perishable items normally used in Tenant’s business, and
for no other purpose whatsoever.  Tenant agrees to keep the Storage Space in a
neat and orderly fashion and to keep all stored items in cartons, file cabinets
or other suitable containers.  All items stored in the Storage Space shall be at
least eighteen (18) inches below the bottom of all sprinklers located in the
ceiling of the Storage Space, if any.  Tenant shall not store anything in the
Storage Space which is unsafe or which otherwise may create a hazardous
condition, or which may increase Landlord’s insurance rates, or cause a
cancellation or modification of Landlord’s insurance coverage.  Without
limitation, Tenant shall not store any flammable, combustible or explosive
fluid, chemical or substance nor any perishable food or beverage products,
except with Landlord’s prior written approval.  Landlord reserves the right to
adopt and enforce reasonable rules and regulations governing the use of the
Storage Space from time to time. 

1.2.3



All applicable terms and provisions of the Lease shall be applicable to the
Storage Space, including, without limitation, Articles 4 and 12 of the Original
Lease, except that Landlord need not supply air-cooling, heat, water, janitorial
service, cleaning, passenger or freight elevator service or window washing to
the Storage Space and Tenant shall not be entitled to any work allowances, rent
credits, expansion rights or renewal rights with respect to the Storage Space
unless such concessions or rights are specifically provided for herein with
respect to the Storage Space.  Landlord shall provide electricity for standard
lighting in the Storage Space, at no additional monthly charge to Tenant. 
Tenant shall not, without the prior written consent of Landlord, which consent
may be withheld in Landlord’s sole discretion, assign, sublease, transfer or
encumber the Storage Space or grant any license, concession or other right of
occupancy or permit the use of the Storage Space by any party other than Tenant.

1.2.4



Landlord shall not be liable for any theft or damage to any items or materials
stored in the Storage Space, it being understood that Tenant is using the
Storage Space at its own risk.  Tenant agrees to accept the Storage Space in its
condition and “as-built” configuration existing on the earlier of the date
Tenant takes possession of the Storage Space or the Fourth Expansion Effective
Date.  At any time and from time to time, but upon at least thirty (30) days
prior written notice, Landlord shall have the right to relocate the Storage
Space to a new location which shall be no smaller than the square footage of the
Storage Space.  Landlord shall pay the direct, out-of-pocket, reasonable
expenses of such relocation.

1.2.5



Upon termination of the Storage Term or earlier termination of Tenant’s rights
to the Storage Space, Tenant shall vacate the Storage Space and deliver the same
to Landlord in the same condition that the Storage Space was delivered to
Tenant.  At the expiration or earlier termination of the Storage Term, Tenant
shall remove all debris and all items of Tenant's personalty from the Storage
Space.  Tenant shall be fully liable for all damage Tenant or any of the other
Tenant Responsible Parties (as defined in Section 5.02(b) of the Original Lease)
cause to the Storage Space.  Tenant



2

--------------------------------------------------------------------------------

 

shall have no right to hold over or otherwise occupy the Storage Space at any
time following the expiration or earlier termination of the Storage Term, and in
the event of such holdover, Landlord shall immediately be entitled to institute
dispossessory proceedings to recover possession of the Storage Space, without
first providing notice thereof to Tenant.  In the event of holding over by
Tenant after expiration or termination of the Storage Term without the written
authorization of Landlord, Tenant shall pay Storage Base Rent (as defined in
Section 3.2 below) for such holding over in an amount equal to $12.75 per day
for each day of holdover plus all damages, including consequential damages, that
Landlord incurs as a result of the Tenant's hold over. During any such holdover,
Tenant’s occupancy of the Storage Space shall be deemed that of a tenant at
sufferance, and in no event, either during the Storage Term or during any
holdover by Tenant, shall Tenant be determined to be a tenant-at-will under
applicable law.  While Tenant is occupying the Storage Space, Landlord or
Landlord's authorized agents shall be entitled to enter the Storage Space, upon
reasonable notice, to display the Storage Space to prospective tenants.  
 Landlord agrees that except in the event (a) Tenant is in default under the
Lease, as amended hereby, beyond any applicable notice and cure period, (b)
Landlord and Tenant are negotiating for or have agreed to an early termination
of the Lease, or (c) Landlord and Tenant otherwise mutually agree to the
contrary, Landlord shall not show the Storage Space to prospective tenants
except during the last twelve (12) months of the term of the Lease (as the same
may be further extended).

1.3



Delay in the Fourth Expansion Effective Date.    The Fourth Expansion Effective
Date shall be delayed to the extent that Landlord fails to deliver possession of
the Fourth Expansion Space for any reason, including but not limited to, holding
over by Prior Tenant (as defined in Section 9.7 below).  Any such delay in the
Fourth Expansion Effective Date shall not subject Landlord to any liability for
any loss or damage resulting therefrom.  If the Fourth Expansion Effective Date
is delayed, the Fourth Expansion Space Expiration Date shall not be similarly
extended.

2.



Extension.    The term of the Lease solely for the Fourth Expansion Space is
hereby extended for a period of six (6) months and shall expire on August 31,
2021 (“Fourth Expansion Space Expiration Date”), unless sooner terminated in
accordance with the terms of the Lease.  That portion of the term commencing the
day immediately following the Expiration Date (“Fourth Expansion Space Extension
Date”) and ending on the Fourth Expansion Space Expiration Date shall be
referred to herein as the “Fourth Expansion Space Extended Term”.



3

--------------------------------------------------------------------------------

 

3.



Base Rent.    

3.1



Base Rent for the Fourth Expansion Premises.    In addition to Tenant’s
obligation to pay Base Rent for the Original Premises, Tenant shall pay Landlord
Base Rent for the Fourth Expansion Premises during the remainder of the current
term and during the Fourth Expansion Space Extended Term as follows:

 

    

 

 

Period

Rentable Square Footage

Annual Rate Per Square Foot

Annual Rent

Monthly Base Rent

1/1/2015 – 8/31/2015

13,365 

$20.43 

$273,046.95 

$22,753.91 

9/1/2015 – 8/31/2017

13,365 

$21.78 

$291,089.70 

$24,257.48 

9/1/2017 – 8/31/2019

13,365 

$23.19 

$309,934.35 

$25,827.86 

9/1/2019 – 8/31/2021

13,365 

$24.65 

$329,447.25 

$27,453.94 

 

All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease, as amended hereby.

3.2



Storage Base Rent.    Tenant shall pay rent for the Storage Space (“Storage Base
Rent”) as follows:

Period

Square

Footage

Annual

Storage Base Rent

Monthly Storage Base Rent

1/1/2015 – 8/31/2021

353 

$3,060.00 

$255.00 

 

All Storage Base Rent shall be payable in the same manner that Base Rent is
payable under the Lease. 

4.



Security Deposit.    From and after the Fourth Expansion Effective Date, the
security deposit required under the Lease is increased from $1,493,105.25 to
$1,565,499.01 (the “New Face Amount”).  No later than thirty (30) days following
the date of this Amendment, Tenant shall deliver to Landlord an additional
letter of credit (the “Fourth Expansion Premises Letter of Credit”) with a face
amount equal to $72,393.76, which Fourth Expansion Premises Letter of Credit
shall comply with the terms of Section 2.05 of the Original Lease, as amended by
Section 10 of the Second Amendment and Section 4(a) of the Third Amendment, and
shall otherwise be in a form and substance reasonably satisfactory to Landlord. 
Notwithstanding anything to the contrary contained in the Lease, as amended
hereby, in the event that at any time the financial institution which issued the
Letter of Credit (as defined in Section 2.05 of the Original Lease) or the
Fourth Expansion Premises Letter of Credit, as applicable, is declared insolvent
by the FDIC or is closed for any reason, Tenant must immediately provide a
substitute Letter of Credit that satisfies the requirements of the Lease, as
amended hereby, from a financial institution acceptable to Landlord, in
Landlord’s sole discretion.



4

--------------------------------------------------------------------------------

 

5.



Tenant’s  Pro Rata Share.  For the period commencing with the Fourth Expansion
Effective Date and ending on the Fourth Expansion Space Expiration Date,
Tenant's Pro Rata Share for the Fourth Expansion Premises is 7.42% of the
Building.  Accordingly, for the period commencing on the Fourth Expansion
Effective Date and continuing through the Expiration Date, Tenant's Pro Rata
Share is increased from 81.44% of the Building to 88.87% of the Building.  The
Storage Space shall not be included in the determination of Tenant’s Pro Rata
Share under the Lease.

6.



Additional Rent.  For the period commencing with the Fourth Expansion Effective
Date and ending on the Fourth Expansion Space Expiration Date, Tenant shall pay
all Additional Rent payable under the Lease, including Tenant’s Pro Rata Share
of Operating Expenses and Taxes applicable to the Fourth Expansion Premises in
accordance with the terms of the Lease, as amended hereby.    Tenant shall not
be required to pay Tenant’s Pro Rata Share of Operating Expenses and Taxes in
connection with the Storage Space.    Any electricity for the Fourth Expansion
Premises shall be payable pursuant to Section 3.01 of the Lease commencing on
the Fourth Expansion Effective Date.

7.



Improvements to Fourth Expansion Space.

7.1



Condition of Fourth Expansion Space.  Tenant has inspected the Fourth Expansion
Space and agrees to accept the same “as is” without any agreements,
representations, understandings or obligations on the part of Landlord to
perform any alterations, repairs or improvements.    Tenant hereby acknowledges
and agrees that Landlord has fulfilled all of its obligations pursuant to
Exhibit “7.02” to the Original Lease, Section 5(b) of the First Amendment and
Section 6 of the First Amendment.  Upon the expiration or earlier termination of
the Lease, Tenant shall remove all personal property from the Fourth Expansion
Space and surrender the Fourth Expansion Space in accordance with the terms of
the Lease including, without limitation, Section 15.1 of the Original Lease. 
Tenant is in the process of purchasing certain furniture and/or equipment listed
on Exhibit B (collectively, the “Personal Property”) and owned by Prior
Tenant.  Landlord has agreed to allow the Personal Property to remain in the
Fourth Expansion Space prior to the Fourth Expansion Effective Date.  Landlord
(i) shall not be liable for any loss of or damage to the Personal Property, (ii)
disclaims any ownership of and responsibility for the Personal Property, and
(iii) makes no representation as to its nature, suitability, quality or
condition.  Tenant acknowledges that it is relying solely on its own
investigation of the Personal Property and not on any information provided by
Landlord.  Notwithstanding anything to the contrary contained in the Lease, as
amended hereby, Tenant must, at Tenant’s sole cost and expense, remove the
Personal Property from the Premises upon the expiration or sooner termination of
the Lease.  Personal Property left in the Premises shall be deemed abandoned by
Tenant and title to the same shall thereupon pass to Landlord under this Lease
as by a bill of sale.

7.2



Responsibility for Improvements to Fourth Expansion Space.  Any construction,
alterations or improvements to the Fourth Expansion Space shall be performed by
Tenant at its sole cost and expense using contractors selected by Tenant and
approved by Landlord and shall be governed in all respects by the terms of the
Lease.  In any and all events, the Fourth Expansion Effective Date shall not be
postponed or delayed if the initial improvements to the Fourth Expansion Space
are incomplete on the Fourth Expansion Effective Date for any reason
whatsoever.  Any delay in the completion of initial improvements to the Fourth
Expansion Space shall not subject Landlord to any liability for any loss or
damage resulting therefrom.

8.



Early Access to Fourth Expansion Space.  During any period that Tenant shall be
permitted to enter the Fourth Expansion Space prior to the Fourth Expansion
Effective Date (e.g., to perform alterations or improvements, if any), Tenant
shall comply with all terms and provisions of the Lease, except those provisions
requiring payment of Base Rent or Tenant’s Pro Rata Share of Operating Expenses
and Taxes



5

--------------------------------------------------------------------------------

 

as to the Fourth Expansion Space.  If Tenant takes possession of the Fourth
Expansion Space prior to the Fourth Expansion Effective Date for any reason
whatsoever (other than the performance of work in the Fourth Expansion Space
with Landlord's prior approval), such possession shall be subject to all the
terms and conditions of the Lease and this Amendment, and Tenant shall pay Base
Rent and Tenant’s Pro Rata Share of Operating Expenses and Taxes as applicable
to the Fourth Expansion Space to Landlord on a per diem basis for each day of
occupancy prior to the Fourth Expansion Effective Date.

9.



Extension Options.

9.1



Tenant acknowledges and agrees that Tenant’s right to extend the term of the
Lease set forth in Article 22 of the Original Lease applies solely to the
Original Premises, and that Tenant’s right to extend the term of the Lease only
with regard to the Fourth Expansion Space shall be governed by this Section
9.  Provided that (i) Tenant is not in default after any applicable notice and
cure periods have expired under the Lease, as amended hereby, at the time Tenant
gives its Fourth Expansion Space Extension Notice (as defined blow) or at the
time the applicable Fourth Expansion Space Option Term would commence, or (ii)
no sublets of more than 50% of the Fourth Expansion Space are then in effect
that required Landlord's consent under Article 13 of the Original Lease, Tenant
shall have the right, at its election, to extend the Fourth Expansion Space Term
for two (2) additional periods of five (5) years each (each, a “Fourth Expansion
Space Option Term”) commencing upon the expiration of the Fourth Expansion Space
Term or first Fourth Expansion Space Option Term, as applicable, provided that
Tenant shall give Landlord an irrevocable (except as expressly set forth in
Section 22.04 of the Original Lease) written notice (a “Fourth Expansion Space
Extension Notice”) in the manner provided in Section 18.01 of the Original Lease
of the exercise of its election to so extend at least twelve (12) months, and no
more than fifteen (15) months prior to the expiration of the Fourth Expansion
Space Term (as the same may have been extended). Except for this Section 9 with
respect to the second such Fourth Expansion Space Option Term, the provisions of
the Work Letter, and as expressly otherwise provided in this Amendment, all the
agreements and conditions in the Lease, as amended hereby, shall apply to the
applicable Fourth Expansion Space Option Term, including without limitation the
obligation to pay Additional Rent for Tenant’s Pro Rata Share of Taxes and
Tenant’s Pro Rata Share of Operating Expenses. If Tenant shall give written
notice as provided in Section 18.01 of the Original Lease of the exercise of the
election in the manner and within the time provided aforesaid, the Fourth
Expansion Space Term shall be extended upon the giving of the notice without the
requirement of any action on the part of Landlord. 

9.2



The annual Base Rent payable for each year during any Fourth Expansion Space
Term shall be ninety-five percent (95%) of the market rent as determined in the
manner set forth in Sections 22.03, 22.04 and 22.05 of the Original Lease, but
in no event less than the annual Base Rent payable immediately prior to the
commencement of the Fourth Expansion Space Option Term in question.  If the
annual Base Rent for any Fourth Expansion Space Option Term has not been
determined by the commencement date of such Fourth Expansion Space Option Term,
Tenant shall pay Base Rent at the last annual rental rate in effect for the
expiring term until such time as annual Base Rent for the Fourth Expansion Space
Option Term has been determined. Upon such determination, the Base Rent for the
Fourth Expansion Space shall be retroactively adjusted to the commencement of
such Fourth Expansion Space Option Term.  If such adjustment results in an
underpayment of Base Rent by Tenant, Tenant shall pay Landlord the amount of
such underpayment within thirty (30) days after the determination thereof.  If
such adjustment results in an overpayment of Base Rent by Tenant, Landlord shall
credit such overpayment against the next installment of Base Rent due under the
Lease and, to the extent necessary, any subsequent installments, until the
entire amount of such overpayment has been credited against Base Rent.



6

--------------------------------------------------------------------------------

 

10.



Other Pertinent Provisions.  Landlord and Tenant agree that, effective as of the
date of this Amendment (unless different effective date(s) is/are specifically
referenced in this Section), the Lease shall be amended in the following
additional respects:

10.1



Parking.    Effective as of the Fourth Expansion Effective Date, Tenant shall
have the right to use forty-four (44) additional non-designated parking spaces
(based on a parking ratio of 3.3 parking spaces per 1,000 rentable square feet
of the Fourth Expansion Premises) in the parking areas shown on Exhibit “20.10”
to the Lease.  Accordingly, effective as of the Fourth Expansion Effective Date,
Tenant’s non-designated parking spaces shall be increased from five hundred two
 (502)  non-designated parking spaces to five hundred forty-six (546)
 non-designated parking spaces.  Included within the foregoing five hundred
forty-six (546) non-designated parking spaces are fifty-seven (57)
non-designated parking spaces located in the parking garage on the lower level
of the Building, with direct access to the Building lobby serving the Premises. 
During the period commencing as of the Fourth Expansion Effective Date and
continuing through the Fourth Expansion Space Expiration Date, Tenant shall have
the right to use forty-four (44) non-designated parking spaces.  Included within
the foregoing forty-four (44) spaces are six (6) non-designated parking spaces
located in the parking garage on the lower level of the Building, with direct
access to the Building lobby serving the Premises.  Except as modified herein,
the use of such non-designated parking spaces shall be subject to the terms of
the Lease, as amended hereby. 

10.2



Landlord’s Address for Notices.  Landlord’s address for notices set forth in
Article 18 of the Original Lease is hereby deleted in its entirety and replaced
with the following:

“GI TC 850 Winter Street, LLC

c/o GI Partners 

188 The Embarcadero, Suite 700

San Francisco, California 94105

Attention:  TechCore Asset Management”

10.3



Landlord’s Address for Payment of Rent.  Landlord’s address for the payment of
Rent set forth in Section 2.03 of the Original Lease is hereby deleted in its
entirety and replaced with the following:

“Instructions for Electronic Payments (Wire or ACH):

Wells Fargo Bank, N.A.

ABA Routing #: 121 000 248

Account Name:

Account #:

 

Lockbox Address:

GI TC 850 Winter Street, LLC

P.O. Box 784550

Philadelphia, Pennsylvania 19178-4550”

10.4



Insurance.  Tenant’s insurance required under Section 4.02 of the Original Lease
(“Tenant’s Insurance”) shall include the Fourth Expansion Space.  Concurrent
with Tenant’s delivery of this Amendment, Tenant shall provide Landlord with a
certificate of insurance, in form and substance satisfactory to Landlord and
otherwise in compliance with Section 4.02 of the Original Lease, evidencing that
Tenant’s Insurance covers the Original Premises and the Fourth Expansion Space,
upon delivery of this Amendment, executed by Tenant, to Landlord, and



7

--------------------------------------------------------------------------------

 

thereafter as necessary to assure that Landlord always has current certificates
evidencing Tenant’s Insurance.

11.



Miscellaneous.

11.1



This Amendment, including Exhibit A (Outline and Location of Fourth Expansion
Space) and Exhibit B (Personal Property) attached hereto, sets forth the entire
agreement between the parties with respect to the matters set forth
herein.  There have been no additional oral or written representations or
agreements.  Under no circumstances shall Tenant be entitled to any rent
abatement, improvement allowance, leasehold improvements, or other work to the
Premises, or any similar economic incentives that may have been provided Tenant
in connection with entering into the Lease, unless specifically set forth in
this Amendment.

11.2



Except as herein modified or amended, the provisions, conditions and terms of
the Lease shall remain unchanged and in full force and effect.    In the case of
any inconsistency between the provisions of the Lease and this Amendment, the
provisions of this Amendment shall govern and control.    The capitalized terms
used in this Amendment shall have the same definitions as set forth in the Lease
to the extent that such capitalized terms are defined therein and not redefined
in this Amendment.

11.3



Submission of this Amendment by Landlord is not an offer to enter into this
Amendment but rather is a solicitation for such an offer by Tenant.  Landlord
shall not be bound by this Amendment until Landlord has executed and delivered
the same to Tenant.

11.4



Tenant hereby represents to Landlord that Tenant has dealt with no broker in
connection with this Amendment.  Tenant agrees to indemnify and hold Landlord
and the Indemnitees harmless from all claims of any brokers claiming to have
represented Tenant in connection with this Amendment. 

11.5



Any provision of the Lease providing for the indemnification by one party of the
second party, including, without limitation, Tenant’s indemnity obligations
pursuant to Section 12.01 of the Original Lease, shall survive the termination
of the Lease with respect to any claims or liability accruing prior to such
termination.

11.6



At Landlord’s option, this Amendment shall be of no force and effect unless and
until accepted by any guarantors of the Lease, who by signing below shall agree
that their guaranty shall apply to the Lease as amended herein, unless such
requirement is waived by Landlord in writing.

11.7



Each signatory of this Amendment represents hereby that he or she has the
authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting.    Tenant hereby represents and warrants that
neither Tenant, nor any persons or entities holding any legal or beneficial
interest whatsoever in Tenant, are (i) the target of any sanctions program that
is established by Executive Order of the President or published by the Office of
Foreign Assets Control, U.S. Department of the Treasury (“OFAC”); (ii)
designated by the President or OFAC pursuant to the Trading with the Enemy Act,
50 U.S.C. App.  § 5, the International Emergency Economic Powers Act, 50 U.S.C.
§§ 1701-06, the Patriot Act, Public Law 107-56, Executive Order 13224 (September
23, 2001) or any Executive Order of the President issued pursuant to such
statutes; or (iii) named on the following list that is published by OFAC: “List
of Specially Designated Nationals and Blocked Persons.” If the foregoing
representation is untrue at any time during the lease term (as extended),
an Event of Default under the Lease will be deemed to have occurred, without the
necessity of notice to Tenant.



8

--------------------------------------------------------------------------------

 

11.8



This Amendment specifically is contingent upon the termination of that certain
Lease dated October 28, 2010  (as amended, the “Prior Tenant Lease”), by and
between Landlord (as successor in interest to PDM 850 Unit, LLC, a Delaware
limited liability company) and Wilmer Cutler Pickering Hale and Dorr LLP, a
Delaware limited liability partnership (“Prior Tenant”) relating to the Fourth
Expansion Space.  Landlord currently is negotiating the terms of an agreement
with Prior Tenant to terminate the Prior Tenant Lease (the “Prior Tenant
Termination Agreement”).  If Landlord fails to enter into the Prior Tenant
Termination Agreement with Prior Tenant on or before November 26, 2014 then
Landlord may terminate this Amendment by providing written notice thereof to
Tenant, whereupon, this Amendment shall be null and void and of no force or
effect and the Lease shall continue in full force and effect as if this
Amendment had not been executed.

11.9



Redress for any claim against Landlord under the Lease and this Amendment shall
be limited to and enforceable only against and to the extent of Landlord’s
interest in the Building.  The obligations of Landlord under the Lease are not
intended to and shall not be personally binding on, nor shall any resort be had
to the private properties of, any of its trustees or board of directors and
officers, as the case may be, its investment manager, the general partners
thereof, or any beneficiaries, stockholders, employees, or agents of Landlord or
the investment manager, and in no case shall Landlord be liable to Tenant
hereunder for any lost profits, damage to business, or any form of special,
indirect or consequential damages.

[Signature Page Follows]

 





9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.

 

 

 

 

 

LANDLORD:

TENANT:

 

 

GI TC 850 WINTER STREET, LLC,

ALKERMES, INC.,

a Delaware limited liability company

a Pennsylvania corporation

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Tony Lin

By:

/s/ Michael Landine

 

 

 

 

Name:

Tony Lin

Name:

Michael Landine

 

 

 

 

Title:

Authorized Person

Title:

Senior Vice President

 

 

 

 

Dated:

12/30/2014

Dated:

___________________________, 2014

 

 

 

 

 

 

 

 

 

 

GUARANTOR:

 

 

 

 

   

 

ALKERMES PLC,

 

 

an Irish public limited company

 

 

 

 

 

 

 

 

 

 

By:

/s/ Shane Cooke

 

 

 

 

 

 

Name:

Shane Cooke

 

 

 

 

 

 

Title:

President

 

 

 

 

 

 

Dated:

___________________________, 2014

 

 

 

10

--------------------------------------------------------------------------------

 

EXHIBIT A - OUTLINE AND LOCATION OF FOURTH EXPANSION SPACE

 

attached to and made a part of the Amendment dated as of December __, 2014,
between

GI TC 850 WINTER STREET, LLC, a Delaware limited liability company, as Landlord
and

ALKERMES, INC., a Pennsylvania corporation, as Tenant

 

Exhibit A is intended only to show the general layout of the Fourth Expansion
Space as of the beginning of the Fourth Expansion Effective Date.  It does not
in any way supersede any of Landlord’s rights set forth in the Lease with
respect to arrangements and/or locations of public parts of the Building and
changes in such arrangements and/or locations.  It is not to be scaled; any
measurements or distances shown should be taken as approximate.

 

 

A-1

--------------------------------------------------------------------------------

 

EXHIBIT B – PERSONAL PROPERTY

 

attached to and made a part of the Amendment dated as of December __, 2014,
between

GI TC 850 WINTER STREET, LLC, a Delaware limited liability company, as Landlord
and

ALKERMES, INC., a Pennsylvania corporation, as Tenant

 

 

(2) qty. Wood Conference Tables

(16) qty. Leather Conference Chairs

(4) qty. Receptions high back chairs

(1) qty. Coffee table

(80) qty. Mesh conference chairs with Racks

(24) qty. Folding conference tables with Carts

(1) qty. Gunlock Podium

(2) qty. Oversized Leather Chairs

(2) qty. Bar Height Stool

(1) qty. Cocktail table.

(1) qty. Refrigerator

(2) qty. Microwaves

(1) qty. Dishwasher

(1) qty, 7’ Orange Fabric Bench

(4) qty. 60” Dark Wood Credenzas

(2) qty. Office Suites of Knoll Systems furniture

(4) qty. Knoll Systems Furniture Admin Stations

(12) qty. Built in office Suites (Desk, Overhead shelving, Bookcase, Wardrobe)

(6) qty. Stand-alone Desks

(6) qty. Credenzas

(24) qty.  Task Chair

(18) qty. Office Side Chair

(7) qty.  Shelving Units (Quik Lock)

(18) qty.  36” 3-Drawer Lateral File Cabinets

(10) qty. 36” 5-drawer Lateral File Cabinets

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



B-1

--------------------------------------------------------------------------------